Per Curiam.

The notice was not duly served. It should have been given to some person in the house. To make the service of a notice good, it must be shown that every thing has been done to bring it home to the party. The service must be on some person in the office, and belonging there. If no person is there, it must be on some [one in the house where the attorney resides, or where his office is kept; and if there is no person there, it may be left in the office. But as there has been a negligence on *the [*1371 part of the plaintiff in not putting the bail bond in suit at the subsequent term, the bail ought not now to be fixed from the irregularity of the notice, which the prevalence of the yellow fever in the city at that,time may, in some measure excuse. Let the proceedings be stayed, on the payment of costs, and the justification of bail if required.(b)
Rule granted.

б) Gra. Prac. 2d edit. 711, 712.